     Case 2:18-cv-00194-SMJ      ECF No. 118     filed 07/29/20   PageID.2406 Page 1 of 8


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
1
                                                                    Jul 29, 2020
2                                                                      SEAN F. MCAVOY, CLERK



3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     BARBARA DAVIS, as Personal                  No. 2:17-cv-00062-SMJ
5    Representative of the Estate of G.B.,       No. 2:18-cv-00194-SMJ
     deceased,
6                                                ORDER GRANTING PLAINTIFF’S
                               Plaintiff,        MOTION TO CONSOLIDATE
7                                                CASES FOR TRIAL
                  v.
8
     JENNIFER STRUS, individually and in
9    her official capacity acting under the
     color of state law; HEIDI KAAS,
10   individually and in her official capacity
     acting under the color of state law;
11   MELISSA KEHMEIER, individually
     and in her official capacity acting under
12   the color of state law; JAMES
     DESMOND, individually and in his
13   official capacity acting under the color
     of state law; CASSIE ANDERSON,
14   individually and in her official capacity
     acting under the color of state law;
15   BRINA CARRIGAN, individually and
     in her official capacity acting under the
16   color of state law; MAGGIE
     STEWART, individually and in her
17   official capacity acting under the color
     of state law; LORI BLAKE,
18   individually and in her official capacity
     acting under the color of state law;
19   SHANNON SULLIVAN, individually
     and in her official capacity acting under
20   the color of state law; SUSAN
     STEINER, individually and in her

     ORDER GRANTING PLAINTIFF’S MOTION TO CONSOLIDATE CASES
     FOR TRIAL – 1
     Case 2:18-cv-00194-SMJ     ECF No. 118      filed 07/29/20   PageID.2407 Page 2 of 8




1    official capacity acting under the color
     of state law; CAMERON NORTON,
2    individually and in his official capacity
     acting under the color of state law;
3    SARAH OASE, individually and in her
     official capacity acting under the color
4    of state law; RANA PULLOM,
     individually and in her official capacity
5    acting under the color of state law;
     DONALD WILLIAMS, individually
6    and in his official capacity acting under
     the color of state law; CHRIS MEJIA,
7    individually and in his official capacity
     acting under the color of state law;
8    RIVERSIDE SCHOOL DISTRICT NO.
     416, a Municipal Corporation duly
9    organized and existing under the laws
     of Washington State; JUANITA
10   MURRAY, individually and in her
     official capacity acting under the color
11   of state law; ROBERTA KRAMER,
     individually and in her official capacity
12   acting under the color of state law;
     SARAH RAMSDEN, individually and
13   in her official capacity acting under the
     color of state law; CAROLINE
14   RAYMOND, individually and in her
     official capacity acting under the color
15   of state law; CHERI MCQUESTEN,
     individually and in her official capacity
16   acting under the color of state law;
     SARAH RAMSEY, individually and in
17   her official capacity acting under the
     color of state law; TAMI BOONE,
18   individually and in her official capacity
     acting under the color of state law;
19   MELISSA REED, individually and in
     her official capacity acting under the
20   color of state law; ANN STOPAR,
     individually and in her official capacity

     ORDER GRANTING PLAINTIFF’S MOTION TO CONSOLIDATE CASES
     FOR TRIAL – 2
         Case 2:18-cv-00194-SMJ    ECF No. 118    filed 07/29/20   PageID.2408 Page 3 of 8




1    acting under the color of state law;
     KRISTINA GRIFFITH, individually
2    and in her official capacity acting under
     the color of state law; WENDY
3    SUPANCHICK, individually and in her
     official capacity acting under the color
4    of state law; SHERRY DORNQUAST,
     individually and in her official capacity
5    acting under the color of state law;
     GARY VANDERHOLM, individually
6    and in his official capacity acting under
     the color of state law; ROGER PRATT,
7    individually and in his official capacity
     acting under the color of state law;
8    CHRIS NIEUWENHUIS, individually
     and in his official capacity acting under
9    the color of state law; and JOHN DOES
     1–50, individually and in their official
10   capacities acting under the color of state
     law,
11
                                  Defendants.
12

13            Before the Court, without oral argument, is Plaintiff’s Motion to Consolidate

14   Matters for Trial, ECF No. 366. Plaintiff seeks to consolidate the above-captioned

15   matter with a related case also before this Court, Davis v. Washington State

16   Department of Social and Human Services, et al., Case No. 2:18-cv-00194-SMJ.

17   Id. at 1–2. The State Defendants1 filed a response indicating that the State

18
     1
      The State Defendants in this matter include Cassie Anderson, Lori Blake, Brina
19   Carrigan, James Desmond, Melissa Kehmeier, Chris Mejia, Cameron Norton, Sarah
     Oase, Rana Pullom, Susan Steiner, Maggie Stewart, Jennifer Strus, Shannon
20   Sullivan, Donald Williams. ECF No. 371.


     ORDER GRANTING PLAINTIFF’S MOTION TO CONSOLIDATE CASES
     FOR TRIAL – 3
         Case 2:18-cv-00194-SMJ    ECF No. 118    filed 07/29/20   PageID.2409 Page 4 of 8




1    Defendants in both this matter and the related case do not oppose the motion to

2    consolidate for trial. ECF No. 371. In their response, the State Defendants represent

3    that because the Estate is neither seeking to merge the two causes of action nor

4    seeking to expand the relevant factual time period or legal theories, the State

5    Defendants in both this matter and the related case do not oppose consolidation.2

6    ECF No. 371 at 3. Neither the Riverside Defendants3 nor Defendant Sherry

7    Dornquast have responded to the motion to consolidate. Having reviewed the

8    motion and the file in the matter, the Court is fully informed and grants the motion.

9             Federal Rule of Civil Procedure 42(a) permits the court to consolidate actions

10   where the actions “involve a common question of law or fact.” Fed. R. Civ. P. 42(a).

11   Actions need not be identical to warrant consolidation under Rule 42. Takeda v.

12   Turbodyne Techs., Inc., 67 F. Supp. 2d 1129, 1133 (C.D. Cal. 1999). When

13   determining whether to consolidate matters, the Court weighs “the interest in

14   judicial convenience against the potential for delay, confusion, and prejudice caused

15

16   2
       The Court notes in Case No. 2:18-cv-00194-SMJ, the only Defendants are the
     Department of Social and Human Services (“DSHS”) and two DSHS employees,
17
     and that counsel for the State Defendants in the above-captioned matter who
     submitted the response, Carl Warring, also represents all Defendants in the related
18
     matter. See Case No. 2:18-cv-00194-SMJ.
19   3
      The Riverside Defendants include the Riverside School District, No. 416; Tami
     Boone; Kristina Griffith; Roberta Kramer; Chris Nieuwenhuis; Cheri McQuesten;
20   Juanita Murray; Roger Pratt; Sarah Ramsden; Caroline Raymond; Melissa Reed;
     Ann Stopar; Wendy Supanchick; and Gary Vanderholm. ECF No. 350.

     ORDER GRANTING PLAINTIFF’S MOTION TO CONSOLIDATE CASES
     FOR TRIAL – 4
     Case 2:18-cv-00194-SMJ       ECF No. 118     filed 07/29/20   PageID.2410 Page 5 of 8




1    by consolidation.” Paxonet Commc’ns, Inc. v. TranSwitch Corp., 303 F. Supp.

2    2d 1027, 1028 (N.D. Cal. 2003) (citing Sw. Marine, Inc. v. Triple A Machine Shop,

3    Inc., 720 F. Supp. 805, 807 (N.D. Cal. 1989)). District courts have broad discretion

4    regarding whether to consolidate. In re Adams Apple, Inc., 829 F.2d 1484, 1487

5    (9th Cir. 1987).

6          The parties agree that the facts in the cases overlap. ECF No. 366 at 4; ECF

7    No. 371 at 2 (“In the respective joint status reports filed by the parties in anticipation

8    of the amended case scheduling orders, the Estate described its legal claims and

9    factual claims nearly identically”). The Court agrees with this assessment. Both

10   cases arise out of the sequence of events leading to minor child G.B.’s placement

11   by the Washington Department of Social and Human Services (“DSHS”) into the

12   care of his aunt, Cynthia Khaleel, his time spent in her care, and his tragic death.

13   Similarly, the parties agree the related matter asserts the same legal theories as

14   raised in the instant matter. ECF No. 366 at 2; ECF No. 371 at 3. As such,

15   consolidation for trial is appropriate.

16         The State Defendants, however, oppose consolidation for the purpose of

17   motions practice. ECF No. 371 at 2–3 n.1. Given that the dispositive motion

18   deadline in the above-captioned matter has passed while the dispositive motion

19   deadline in the related matter is set for November 10, 2020, the Court agrees

20   consolidation for the purposes of motions practice is not appropriate. Compare Case


     ORDER GRANTING PLAINTIFF’S MOTION TO CONSOLIDATE CASES
     FOR TRIAL – 5
     Case 2:18-cv-00194-SMJ      ECF No. 118    filed 07/29/20   PageID.2411 Page 6 of 8




1    No. 2:17-cv-00062-SMJ, ECF No. 338 at 7 with Case No. 2:18-cv-00194-SMJ,

2    ECF No. 89 at 5. As such, the respective deadlines set forth in each case except

3    those related to trial, which are listed below, shall remain in effect, including

4    deadlines related to discovery, motions practice, mediation, and certification to the

5    Washington State Supreme Court.

6          Accordingly, IT IS HEREBY ORDERED:

7          1.     Plaintiff’s Motion to Consolidate Matters for Trial, ECF No. 366, is

8                 GRANTED.

9          2.     The Clerk of Court is directed to CONSOLIDATE Case Nos. 2:17-

10                cv-00062-SMJ and 2:18-cv-00194-SMJ under the 2:17-cv-00062-SMJ

11                case number. All future filings for the consolidated actions shall be

12                filed under Case No. 2:17-cv-00062-SMJ. The file for 2:18-cv-00194-

13                SMJ shall be CLOSED.

14         3.     The following deadlines in the respective Scheduling Orders in Case

15                Nos. 2:17-cv-00062-SMJ and 2:18-cv-00194-SMJ shall remain in

16                effect as to the respective claims and parties:

17                A.    Mediation Deadline;

18                B.    Rule 26(a)(2) Expert Identification and Reports Deadlines;

19                C.    Discovery Deadlines;

20                D.    Notice of To-Be-Adjudicated Claims and Affirmative Defenses


     ORDER GRANTING PLAINTIFF’S MOTION TO CONSOLIDATE CASES
     FOR TRIAL – 6
      Case 2:18-cv-00194-SMJ   ECF No. 118   filed 07/29/20   PageID.2412 Page 7 of 8




1                     Deadline;

2               E.    Dispositive and Daubert Motions Deadlines; and

3               F.    Deadline for Certification to the State Supreme Court.

4          4.   The following deadlines set forth in the Scheduling Order in Case

5               No. 2:17-cv-00062-SMJ shall govern in the entire consolidated

6               matter:

7               A.    Witness and Exhibit Lists Deadlines;

8               B.    Deposition Designations Deadlines;

9               C.    Motions in Limine Deadline;

10              D.    Pretrial Order Deadline; and

11              E.    Trial Briefs, Vior Dire, and Jury Instructions Deadlines.

12         5.   The pretrial conference for the consolidated matter shall be held at

13              11:00 A.M. on January 5, 2021, in Spokane, Washington.

14         6.   The estimated 20-day JURY TRIAL shall commence at 9:00 A.M.

15              on February 1, 2022, in Spokane, Washington. The final pretrial

16              conference will begin at 8:30 A.M.

17   //

18   //

19   //

20   //


     ORDER GRANTING PLAINTIFF’S MOTION TO CONSOLIDATE CASES
     FOR TRIAL – 7
     Case 2:18-cv-00194-SMJ      ECF No. 118      filed 07/29/20   PageID.2413 Page 8 of 8




1                 A. If either party believes that a longer trial will be necessary due to

2                    the consolidation of these matters, the parties are directed to meet

3                    and confer and file a joint status report indicating the length of

4                    time needed for trial within fourteen days of the entry of this

5                    Order.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

7    provide copies to counsel for all parties.

8          DATED this 29th day of July 2020.

9                        _________________________
                         SALVADOR MENDOZA, JR.
10                       United States District Judge

11

12

13

14

15

16

17

18

19

20


     ORDER GRANTING PLAINTIFF’S MOTION TO CONSOLIDATE CASES
     FOR TRIAL – 8
